United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1809
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Stephen Eugene White

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: August 1, 2013
                              Filed: August 8, 2013
                                  [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Stephen White directly appeals the eleven-month prison term that the district
     1
court imposed upon revoking his supervised release. His counsel has moved to

         1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
withdraw, and has filed a brief indicating that there is no issue of arguable merit in
this case.

      Upon careful review, we conclude that the district court imposed a statutorily
authorized revocation sentence, given that White’s underlying offense was a Class C
felony. See 18 U.S.C. § 3583(e)(3) (court may impose revocation sentence of no
more than 2 years in prison if underlying offense was Class C felony). We further
conclude that the district court’s sentencing decision reflects no abuse of discretion.
See United States v. Miller, 557 F.3d 910, 915-16 (8th Cir. 2009) (court reviews
revocation sentencing decisions using same standards as applied to initial sentencing
decisions); United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (appellate
court reviews revocation sentence for abuse of discretion, ensuring sentence is
reasonable); see also United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (describing ways in which district court might be found to have committed
abuse of discretion).

      The judgment is affirmed. In addition, we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-